Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered January 17, 1991, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
The defendant has been deported. Accordingly, his appeal is dismissed (see, People v Hernandez, 157 AD2d 854; People v Ragsdale, 144 AD2d 708; People v Ospina, 143 AI)2d 952). Bracken, J. P., Sullivan, Harwood, Rosenblatt and Copertino, JJ., concur.